Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered. Previously, Claims 4, 14, 25 and 33 have been cancelled. Claims 1, 7, 11, 18, 20, 32 and 35 have been amended. Claim 35 has been added. Claims 1-3, 5-13, 15-24, 26-32, 34 and 35 are pending in the application.

Response to Arguments
The 35 USC §112(a) rejections of the claims are withdrawn in light of the claim amendments.
Applicant appears to have repeated the arguments filed 14 April 2021, which only address alleged differences between the art of record and the instant invention, with the minor change of “Brandt makes no mention of coating, embedding or containing” from “Brandt makes no mention of coating”. No attempt to argue against the actual rejection of record or previous “Response to Arguments” appears to have been made.
Even so, Examiner wishes to point out to Applicant that the apparent attempt to characterize the “button” of Brandt as not being some type of layer or coating is not persuasive. This is due in part because Applicant’s own specification (for example at para [25]) equates a thin coating of a layer of magnetic material to a “disc 204A”. The term “button” as employed by Brandt is read as synonymous with such a “disc”. Furthermore, as pointed out by Applicant, Brandt teaches that the button has a thickness of 0.25 mils. This is, in inches, equivalent to 0.00025 inch and is read by the Examiner as an equivalent thin or flexible coating due to its extreme “thinness” and therefore reads directly as an equivalent disc to that discussed by Applicant in the instant specification (again, please see para [25]) and therefore as claimed. The fact that a coating or layer happens to be disc or button shaped, by Applicant’s own description, does not change that it may still be a coating or layer.
Secondly, as discussed in prior actions one feature attached to another, as the button and membrane of Brandt, certainly may be read as being “layered” together.
Applicant’s apparent attempt (p.11, paras 3-5) to characterize the button of Brandt as two separate features being distinct from some type of integral assembly is not persuasive. Applicant is reminded that forming a device from integral parts is not patentably distinct over a device formed of separable parts. Even so, it is noted that Applicant discusses the layered disc of the instant invention as requiring some type of adhesive (para [21]) and is therefore read as a layering of parts similar to Applicant’s characterization of the invention of Brandt.
Applicant’s general statement (p.10, para 2) that Brandt “teaches away” from a coating is not supported in the Remarks.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 6 – 9, 11 – 13, 15 – 19, 32, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”).

Regarding Claim 1, Brandt discloses a valve (Fig 1) with “a housing (12); an electromagnet (26) contained by the housing (12); an elastomeric portion (22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or an alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, above) that attracts or repels the electromagnet (26), and the disc (22) comprising elastomeric
…valve materials, and a fluid pathway (at 12c) between the housing (12) and the elastomeric portion (22, 22a).”
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claim 2, “the elastomeric portion (22, 22a) is attracted to the housing (12) in response to activation of the electromagnet (26) thereby closing the fluid pathway (at 12c) and causing a seal between the housing (12) and the elastomeric portion (22, 22a).”

Regarding Claim 3, “the elastomeric portion (22, 22a) is repelled (by the elasticity of 22) from the housing (12) in response to deactivation of the electromagnet (26) thereby opening the fluid pathway (at 12c, as in Fig 1).”

Regarding Claim 6, “the elastomeric portion (22, 22a) is opposite the housing (12, at least at 22a).”

Regarding Claim 7, Brandt discloses a valve (Fig 1) with “a housing (12); an electromagnet (26) contained by the housing (12); an elastomeric portion (22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or an alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, above) that attracts or repels the electromagnet (26), and the disc (22) comprising elastomeric 
…valve materials; and a fluid pathway (at 12c) between the housing (12) and the elastomeric portion (22, 22a).”
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claim 8, “the elastomeric portion (22, 22a) is attracted (via 22a) to the housing (12) in response to activation of the electromagnet (26) thereby closing the fluid pathway (at 12c) and causing a seal between the housing (12) and the elastomeric portion (22).

Regarding Claim 9, “the elastomeric portion (22, 22a) is repelled (via its elasticity) from the housing (12) in response to deactivation of the electromagnet (26) thereby opening (as in Fig 1) and allowing fluid to flow along the fluid pathway (at 12c).”

Regarding Claim 18, Brandt discloses a valve (Fig 1) with “one or more magnetic properties (as from metal coating at 22a; see also col 4, ll 34-39), the valve (22, 22a) configured to be in either a first state or a second state based on an activation state of an electromagnet (26) located opposite (across 12c) of the valve (22, 22a), the valve comprising: an elastomeric portion (22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or an alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, above) that attracts or repels the electromagnet (26), and the disc (22) comprising elastomeric
…valve materials.”
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claim 19, “the valve (22, 22a) is an elastomeric actuator valve.”
Note that the term “elastomeric” is read as merely possessing some type of flexibility. Note, too, that use of a given material does not render an invention patentably distinct.

Regarding Claim 32, “an interaction between at least the single magnetic material or an alloy (of feature 22a) and the electromagnet (26) provides a consistent force across a stroke length of the elastomeric portion (22, 22a).”
Any electromagnet necessarily or inherently applies a force to complete an entire stroke.

Regarding Claim 34, “the elastomeric portion (22, 22a) comprises a diaphragm (22) comprising the elastomeric rubber valve materials (see discussion of Claim 1).”

Regarding Claim 35, Brandt does not specifically teach magnetic fiber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute magnetic fibers for the magnetic disc of Brandt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [25], applicant has not disclosed any criticality for the claimed limitations. Instead, Applicant merely introduces the fibers as an equivalent alternative to or form of a steel disc.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”).

See discussion of Claims 1 and 7, above.

Regarding Claims 5 and 10, Brandt does not teach the valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply a valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.

Regarding Claim 11, Brandt teaches a valve (Fig 1) with “a housing (12); an electromagnet (26) contained by the housing (12); an elastomeric portion (22, 22a) comprising a layer of a single magnetic material or an alloy and a disc (feature 22a and col 2, ll 39-41; the membrane is at least disc-shaped) being coated with the layer of the single magnetic material or an alloy (the placement of feature 22a against feature 22 is read as a “coating” forming a layer similar to Applicant’s “disc” of coating described at para [25]; see also “Response to Arguments”, above) that attracts or repels the electromagnet (26), and the disc (22) comprising elastomeric
…valve materials; and a pathway (at 12c) between the housing (12) and the elastomeric portion (22, 22a).”
Note that the term “elastomeric” (that is, elastomer-like as opposed to a  specific material), which is not defined within the instant specification, nor is it defined by usual references such as the Merriam-Webster Dictionary, is read as merely possessing some type of flexibility as noted in instant paragraph [6]. Note, too, that use of a given material does not render an invention patentably distinct.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the membrane of Brandt from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraphs [6-7], Applicant has not disclosed any criticality for the claimed limitations.
Such suitability could be determined by lower sensitivity requirements and a need to reduce costs.

Brandt further teaches a valve in which:

Regarding Claim 12, “the elastomeric portion (Brandt, 22, 22a) is attracted to the housing (12) in response to activation of the electromagnet (26) thereby closing the fluid pathway (at 12c) and causing a seal between the housing (12) and the elastomeric portion (22, 22a).”

Regarding Claim 13, “the elastomeric portion (Brandt, 22, 22a) is repelled (via its elasticity) from the housing (12) in response to deactivation of the electromagnet (26) thereby opening (as in Fig 1) and allowing fluid to flow along the fluid pathway (at 12c).”

Regarding Claims 15 and 16, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Hoglund et al (6,116,576) as applied to Claim 11, above, and further in view of Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”).

Regarding Claim 17, Brandt as modified by Hoglund does not teach a valve being contained in a surgical cassette. However, this limitation is read as mere intended use. The intended use must result in a structural difference to be patentably distinct. Here, no structural difference is evident.
Alternatively, AAPA teaches that it is known to apply a valve within a surgical cassette.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in view of Hoglund in a surgical cassette as taught by AAPA in order to yield the predictable result of controlling flow or pressure within the surgical cassette.

Claim(s) 20 – 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, Jr. (4,579,137, hereinafter “Brandt”) in view of Sorensen et al (9,561,321). 

Regarding Claim 20, when making and/or using the device (as in the valve at Fig 1) of Brandt, one necessarily performs the step(s) of “attracting the elastomeric portion (22, 22a) to the electromagnet (26) in response to activation of the electromagnet (26); and repelling (via its elasticity) the elastomeric portion (22, 22a) from the electromagnet (26) in response to deactivation of the electromagnet (26)”.
Brandt does not teach valve control via a console.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control flow (“position being at least partially indicative of at least one parameter”: flow) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by Brandt in a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

When making and/or using the device of Brandt, one necessarily performs further step(s) in which:

Regarding Claim 21, “attracting causes the closing of the pathway (Brandt, at 12c).”

Regarding Claim 22, “repelling causes the opening of the pathway (Brandt, at 12c).”

Regarding Claims 23 and 24, “the pathway (Brandt, at 12c) is an air (see col 2, ll 29-31; air is a type of fluid) pathway.”

Regarding Claim 26, “attracting and repelling respectively causes narrowing and widening of the pathway (Brandt, at 12c) to adjust fluid flow.”

Claim(s) 27 and 29 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”).

Regarding Claim 27, AAPA teaches (para [4]) a valve system with “a cassette comprising a fluid channel (“a tubing cassette…and one or more valves”)”.
AAPA does not discuss a specific valve structure, other than to discuss a generalized solenoid with an armature. Please note that the instant invention is also read as a solenoid valve – that is, an electromagnetically operated valve with an armature in the form of a disc.
Brandt teaches “an elastomeric portion (22, 22a) comprising a disc (22a) and magnetic materials (col 2, ll 39-41); and an electromagnet (26).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of AAPA to include the solenoid structure of Brandt using simple substitution of one known element for another. Such substitution would be made to effect actuation of the valve in a known manner in order to achieve the expected outcome of controlling fluid flow through the valve.

AAPA as modified further teaches a valve system in which:

Regarding Claim 29, “activation of the electromagnet (Brandt, 26) causes the elastomeric portion (22, 22a) to be attracted to the electromagnet (26), thereby closing the fluid channel (at 12c).”

Regarding Claim 30, “deactivation of the electromagnet (Brandt, 26) causes the elastomeric portion (22, 22a) to be repelled (via its elasticity) from the electromagnet (26), thereby opening the fluid channel (at 12c, as in Fig 1).”

Regarding Claim 31, “activation and deactivation of the electromagnet (Brandt, 26) causes the elastomeric portion (22, 22a) to be attracted (via 22a) and repelled (via the elasticity of 22) thereby respectively narrowing and widening the fluid channel (at 12c) and adjusting fluid flow along the fluid channel (at 12c).”

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (see instant specification at para [4]; hereinafter “AAPA”) in view of Brandt, Jr. (4,579,137, hereinafter “Brandt”) as applied to Claim 27, above, and further in view of Sorensen et al (9,561,321).

Regarding Claim 28, AAPA in view of Brandt teaches control of flow by activating and deactivating an electromagnet (AAPA, a “solenoid” is discussed as controlling valve actuation).
AAPA as modified by Brandt does not explicitly teach electromagnetic valve control via a console, though it is believed that this is the type of system to which Applicant is referring in the “Field of the Invention” section.
Sorensen teaches (at least at col 1, ll 45-55, col 2, ll 6-11, 43-54 and 55-60) that it is known to control a valve (“vent valve”) using a surgical console.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a valve such as that taught by AAPA in view of Brandt using a console controlled system such as that taught by Sorensen in order to yield the predictable result of controlling flow or pressure within the system.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753